This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ONESIMUS AL-AMIN,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,345

 5 ALONDRIA WILLIAMS,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa Ann Hadfield, District Judge

 9 Onesimus Al-Amin

10 Pro se Appellant
11 Albuquerque, NM

12 Alondria Williams

13 Pro se Appellee
14 Albuquerque, NM

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.




6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _____________________________
10 MICHAEL E. VIGIL, Judge



11 _____________________________
12 LINDA M. VANZI, Judge




                                           2